                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


  GREATGIGZ SOLUTIONS, LLC,

                Plaintiff                                 Case No. 6:20-cv-651


                v.                                        JURY TRIAL DEMANDED


  LYFT, INC.

                Defendant


            PLAINTIFF’S UNOPPOSED MOTION TO EXTEND THE DEADLINES
                       FOR CLAIM CONSTRUCTION BRIEFING

       GreatGigz Solutions, LLC (“Plaintiff”) moves the Court for an extension of the deadlines for

Plaintiff to file its Opening Claim Construction Brief (“Opening Brief”), for Defendant to file its

Responsive Claim Construction Brief (“Responsive Brief”), for Plaintiff to file its Reply Claim

Construction Brief (“Reply Brief”) and for Defendant to file its Sur-Reply Claim Construction Brief

(“Sur-Reply Brief”). Plaintiff previously filed an unopposed Motion to extend deadlines for claim

construction briefing, which set the deadline for Plaintiff’s Opening Brief to May 24, 2021 and set the

deadline for Defendant’s Responsive Brief to June 14, 2021 (Dkt. 31).

       The Parties are still engaged in good faith settlement discussions, and have stipulated and agreed

to further extend the deadline for Plaintiff to file its Opening Brief to be up to and including May 31,

2021, to further extend the deadline for Defendant to file its Responsive Brief to be up to and including

June 21, 2021, to extend the deadline for Plaintiff to file its Reply Brief to be up to and including June

28, 2021 and to extend the deadline for Defendant to file its Sur-Reply Brief to be up to and including
July 13, 2021. This motion and agreement between the Parties should not be construed as a waiver of

any other rights or defenses.

       Accordingly, as stipulated and agreed by the Parties, Plaintiff respectfully requests that the

deadline for Plaintiff to file its Opening Brief be up to and including May 31, 2021, the deadline for

Defendant to file its Responsive Brief be up to and including June 21, 2021, the deadline for Plaintiff to

file its Reply Brief be up to and including June 28, 2021 and the deadline for Defendant to file its Sur-

Reply Brief be up to and including July 13, 2021.



Date: May 24, 2021                               Respectfully submitted,

                                                 /s/ René A. Vazquez

                                                 René A. Vazquez
                                                 Virginia Bar No. 41988
                                                 rvazquez@ghiplaw.com
                                                 Randall T. Garteiser
                                                 Texas Bar No. 24038912
                                                 rgarteiser@ghiplaw.com
                                                 M. Scott Fuller
                                                 Texas Bar No. 24036607
                                                 sfuller@ghiplaw.com

                                                 GARTEISER HONEA, PLLC
                                                 119 W. Ferguson Street
                                                 Tyler, Texas 75702
                                                 Telephone: (903) 705-7420
                                                 Facsimile: (903) 405-3999

                                                 ATTORNEYS FOR
                                                 GREATGIGZ SOLUTIONS LLC
